DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 8, reference character S108 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8, 12, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the sound signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a sound signal in preceding claim 1. 
Claim 1 does however recite “sound signals” that are generated by an internal sound source. If the Applicant intends that “the sound signal” recited in claim 3 relates to the “sound signals” of claim 1, then there lies further indefiniteness, given the “sound signals” are generated by an internal sound source and the “sound signal” is generated by a sound signal generator. Please clarify.
Further in claim 3, the recitation “even in a mode” is indefinite. It is unclear if this mode is intended to be the first mode or one of the plurality of control modes recited in preceding claim 1. Please clarify.
Similar limitations as discussed above with regards to claim 3 are also present in claim 12. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a means to switch from transmission to reception within the first mode. As it is recited currently, it is unclear how, within the selected first mode, the control change message is both transmitted and received, or not transmitted or not received, at the same time from claim 1 to claim 6. A means such as a switch, as recited in claim 7, must be present to distinguish between the transmission feature and reception feature of the first mode.
A similar issue is present in claim 15. Please address.
Claim 8 recites the limitation "all the control change message generated" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, given in preceding claim 1, only one control change message is generated by the generator. If the Applicant intends for “all the control change message(s)” to be the compilation of the control message for each operation of the parameter operator of the plurality of setting interfaces, please clarify.
Claim 17 recites a similar limitation as discussed above in claim 8. Please clarify.

Allowable Subject Matter

Claims 1, 2, 4, 5, 7, 9-11, 13, 14, 16 and 18 are allowed.
Claims 3, 6, 8, 12, 15 and 17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention.
The closest prior art of record are the US patent application publications to Moffatt (US 2007/0131098) and Yamada et al. (US 2017/0004811) and the US patents to Moates (7,786,371), Juszkiewicz et al. (6,686,530), Fujita et al. (5,471,008) and Kira et al. (5,361,673).
None of the prior art of record teach a device or method comprising the combination of elements/steps as claimed, wherein a selected first mode acts as an inversion mode, such that a valid designation, or determined “ON” signal/message, is not transmitted as commonly done in the art, and an invalid designation, or determined “OFF” signal/message, results in transmission.  The cited art frequently discloses “valid” or “ON” signals/messages resulting is transmission, while “invalid” or “OFF” signal/messages do not result in transmission. 
For these reasons, independent claims 1, 10 and 18, and their dependent claims 2-9 and 11-17 have been deemed allowable. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        1/27/2021